Name: 2003/816/EC: Council Decision of 17 November 2003 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2003-11-25

 Avis juridique important|32003D08162003/816/EC: Council Decision of 17 November 2003 appointing a German member of the Committee of the Regions Official Journal L 308 , 25/11/2003 P. 0020 - 0020Council Decisionof 17 November 2003appointing a German member of the Committee of the Regions(2003/816/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) Pursuant to Council Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Reinhold BOCKLET, notified to the Council on 6 November 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Eberhard SINNER, Staatsminister in der Bayerischen Staatskanzlei fÃ ¼r Europaangelegenheiten und regionale Beziehungen, is hereby appointed a member of the Committee of the Regions in place of Mr Reinhold BOCKLET for the remainder of his term of office, which runs until 25 January 2006.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.